








SECOND AMENDED AND RESTATED

SECURED DEMAND PROMISSORY NOTE




 Scottsdale, Arizona

 September 30, 2015




FOR VALUE RECEIVED, the undersigned, Northsight Capital, Inc., a Nevada
Corporation with a business address of 7740 E. Evans Road, Scottsdale, AZ 85260
(hereinafter referred to as the “Maker”), hereby promises to pay jointly to the
order of Kae Yong Park and Howard. R. Baer, each an individual with a mailing
address of PO Box 14110, Scottsdale, AZ, 85267 (collectively, “Holder”), the sum
of up to SIX HUNDRED EIGHTY TWO THOUSAND THREE HUNDRED SEVEN DOLLARS ($682,307)
(consisting of (i) $632,307 in the aggregate advanced prior to the date hereof
and (ii) $50,000 advanced on September 30, 2015, plus the amount of any
additional advances made by the Holder to the Maker, less any repayments made to
Holder by Maker, as determined by Maker and Holder’s financial books and
records.




THIS PROMISSORY NOTE AMENDS AND RESTATES IN ITS ENTIRETY THAT CERTAIN FIRST
AMENDED AND RESTATED PROMISSORY NOTE ISSUED BY MAKER DATED SEPTEMBER 21, 2015 IN
THE FACE AMOUNT OF UP TO $632,000 (OR SUCH OTHER AMOUNT ACTUALLY ADVANCED TO THE
CORPORATION) PAYABLE TO KAE YONG PARK AND HOWARD R. BAER.




Notwithstanding anything to the contrary contained herein, the amount of
principal due under this Note shall be equal to the amount of advances actually
made by the Holder to the Maker, less any repayments made to Holder by Maker, as
determined by Maker and Holder’s financial books and records, including the
amount owing as of the date hereof. The Maker acknowledges and agrees that the
Holder shall have no obligation to make further advances to the Maker, and that
any further advances shall be at Holder’s sole discretion. All outstanding
principal sums shall be paid by Maker, as set forth below.




The entire balance of outstanding principal and other fees and charges shall be
due and payable on the earlier of the following (the “Maturity Date”): (i) an
Event of Default (as defined below), (ii) written demand by the Holder on the
Maker, or (iii) the receipt of any offering proceeds by the Maker from and after
the date hereof, whether in the form of debt, equity or otherwise, to the extent
of the funds received from the offering, which funds shall forthwith be paid to
the Holder. For the avoidance of doubt, if the Maker receives offering proceeds
of $150,000 after the date hereof, the Maker shall pay the full amount of such
proceeds to Holder up to the amount then owing under this Note. There shall be
no prepayment penalty.




The unpaid principal balance from time to time outstanding under this note shall
be non-interest bearing.

 

Each of the following shall constitute an “Event of Default” hereunder: (i)
Maker’s failure to make any payment when due hereunder; (ii) with respect to
Maker, the commencement of an action seeking relief under federal or state
bankruptcy or insolvency statutes or similar laws, or seeking the appointment of
a receiver, trustee or custodian for Maker or all or part of its assets, or the
commencement of an involuntary proceeding against Maker under federal or state
bankruptcy or insolvency statues or similar laws, which involuntary proceeding
is not dismissed or stayed within thirty (30) days; or (iii) if Maker makes an
assignment for the benefit of creditors. If an Events of Default occurs, the
obligations under this note shall become immediately due and payable without
notice or demand.




Maker agrees to pay all reasonable costs and expenses, including, without
limitation, reasonable attorneys’ fees and expenses incurred, or which may be
incurred, by Holder in connection with the enforcement and collection of this
note. Such costs and expenses shall be payable upon demand for the same and
until so paid shall be added to the principal amount of the note.




Maker hereby waives presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance and
enforcement of this note, and assent to extensions of the time of payment or
forbearance or other indulgence without notice. No delay or omission of Holder
in exercising any right or remedy hereunder shall constitute a waiver of any
such right or remedy. Acceptance by Holder of any payment after demand shall not
be deemed a waiver of such demand. A waiver on one occasion shall not operate as
a bar to or waiver of any such right or remedy on any future occasion.




This instrument, together with the Security Agreement between Maker and Holder
dated the date hereof contains the entire agreement among Maker and Holder with
respect to the transactions contemplated hereby, and supersedes all
negotiations, presentations, warranties, commitments, offers, contracts and
writings prior to the date hereof relating to the subject matter hereof. This
instrument may be amended, modified, waived, discharged or terminated only by a
writing signed by Maker and accepted in writing by Holder.





--------------------------------------------------------------------------------




This instrument shall be governed by Nevada law, without regard to the conflict
of laws provisions thereof. For purposes of any action or proceeding involving
this note, Maker hereby expressly submits to the jurisdiction of all federal and
state courts located in the State of Arizona and consents to any order, process,
notice of motion or other application to or by any of said courts or a judge
thereof being served within or without such court’s jurisdiction by registered
mail or by personal service, provided a reasonable time for appearance is
allowed (but not less than the time otherwise afforded by any law or rule), and
waives any right to contest the appropriateness of any action brought in any
such court based upon lack of personal jurisdiction, improper venue or forum non
conveniens.




This Note shall inure to the benefit of Holder’s successors and assigns.




Executed as an instrument under seal, as of the date first above written.




MAKER:




WITNESS:

Northsight Capital, Inc.







_____________________________________

s/ John P. Venners/                                  

Witness

By: John P. Venners, EVP, Operations

Print Name: ___________________________









